Citation Nr: 1822047	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  He was awarded the Vietnam Service Medal with four Bronze Service Stars, Republic of Vietnam Campaign Medal with Device, Republic of Vietnam Gallantry Cross with Palm Unit Citation, and Republic of Vietnam Civil Actions Honor Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2012 rating decision, the RO increased the evaluation for service-connected PTSD to 50 percent, effective April 16, 2012.  In a June 2014 rating decision, the RO granted an earlier date of March 17, 2011, for the 50 percent evaluation.  

In his July 2014 substantive appeal, the Veteran requested to participate in a Board hearing at a local VA office.  In August 2016 correspondence, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

A VA Form 21-22 was received from the current representative in January 2013.  In November 2017, a VA Form 21-22 was received from Disabled American Veterans (DAV).  An appellant has 90 days from the certification of an appeal to the Board to change representation for any reason.  38 C.F.R. § 20.1304 (a) (2017).  If a change in representation is requested more than 90 days after certification, the appellant must show good cause for the change. 38 C.F.R. § 20.1304 (b).  The request for a change in representation was not received within 90 days from January 15, 2016, the date the Veteran's appeal was certified to the Board.  Good cause has not been offered for the change.  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal. 

The most recent adjudication of these claims was in a statement of the case issued in June 2014.  Additional VA examinations and VA treatment records were subsequently added to the record.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from the Veteran.  38 C.F.R. § 20.1304(c).  Some of the additional treatment records were duplicative of evidence previously considered.  To the extent that relevant medical records and the VA examination reports were not duplicative, they relate to the latter staged rating period.  Given the favorable decision for that period, the Board finds no prejudice to the Veteran in proceeding with adjudication of the claim.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, prior to July 11, 2014, his PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2.  From July 11, 2014, the Veteran's PTSD has been productive of total occupational and social impairment.

3.  Resolving all reasonable doubt in favor of the Veteran, prior to July 11, 2014, his service-connected PTSD reasonably precluded him from securing or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for 70 percent rating prior to July 11, 2014; and a 100 percent rating thereafter, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Prior to July 11, 2014, the schedular requirements for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The claim for an increased rating was received in April 16, 2012.  Thus, the Board will generally review evidence from that date and during the one year "look back period" preceding the submission of the claim.  See 38 U.S.C. § 5110 (b) (2012).   The look back period in this case is to April 16, 2011.

The Veteran's PTSD is currently rated as 50 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).   

A. Period Prior to July 11, 2014

Historically, at a VA examination in November 2010, a VA examiner reported that the Veteran's interpersonal relationships and his ability to work had been severely impacted by his irritably, assaultiveness, and desire to isolate.  On mental status examination, the Veteran denied homicidal or suicidal ideation.  His thought process was tangential.  Ritualistic behavior included checking doors many times throughout the night.  He reported frequently depressed mood and anxiety.  The examiner noted there were difficulties with impulse control.  The examiner opined that the Veteran's symptoms of depressed mood, insomnia, hypervigilance, desire to isolate, and hyperarousal negatively impact his social and occupational functioning.  The Veteran was experiencing deficiencies in employment, intimate relationships, thinking and mood as a result of his PTSD symptoms due to his experiences in Vietnam.

VA mental health treatment records from March 2011 reflect symptoms of hallucinations, anxiety, irritability, insomnia, daily intrusive memories, nightmares, hypervigilance, daily agitation, minimal social contact, and difficulty with crowds, loud noises, and closed spaces.  

In an April 2012 statement, the Veteran's psychiatrist reported that his symptoms affect his life daily.  

At a May 2012 VA examination, the Veteran reported that he had a good relationship with his children and grandchildren and currently lived with his daughter.  However, the Veteran was not involved in a romantic relationship and despite a few friends; he preferred to spend time alone.  The Veteran endorsed substance abuse twice per week.  The examiner determined that the Veteran had recurrent and distressing recollections and dreams of the traumatic event; persistent efforts to avoid thoughts, feeling, or conversations of the trauma and efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment from others; difficulty with sleep; irritability or anger outbursts; difficulty with concentration; and hypervigilance - all of which lasted more than one month in duration.  The examiner also noted a depressed mood and affect.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

After review of the evidence of record, the Board finds that a rating of 70 percent is warranted for the entire appeal period prior to July 11, 2014.  The evidence, in particular the November 2010 VA examination report, reflects that the Veteran's PTSD symptoms of impaired impulse control, depressed mood, difficulty in adapting to stressful circumstances and other cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Significantly, the May 2012 VA examiner opined that the Veteran's PTS symptoms had remained largely unchanged since the last rating examination, which the Board notes was in November 2010.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor to find that during this appeal period in question; his PTSD symptoms caused occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.

A higher rating of 100 percent is not warranted for this period as the evidence fails to demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  

B. Period from July 11, 2014

After review of the evidence of record, the Board finds that a rating of 100 percent is warranted beginning July 11, 2014.  

A July 11, 2014 VA examination report shows the Veteran's PTSD symptoms had increased since the last evaluation in 2012.  The examiner explained that the Veteran's occupational, social, and psychological functioning had decreased to such an extent that his service-connected PTSD rendered him unable to obtain, maintain, or sustain substantially gainful employment sedentary or otherwise.  He further reasoned that during this period, there had been an increase in the frequency of his flashbacks to more than two per day as well as an increase in his depressed and anxious mood, insomnia, withdrawal, and isolation.   The Veteran reported that over the past two years, he had been more withdrawn and isolative.  The examiner opined that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  

Likewise, at an April 2016 VA examination, the Veteran reported that since his last examination in July 2014 he continues to withdraw socially and has a low frustration threshold, such as feeling frequently agitated by strangers on public transportation and on the street.  He stated that he keeps entirely to himself with the exception of his daughter and 9-month old grandson who live with him.  Although the Veteran endorsed a good relationship with his daughter, he stated that he relies on her heavily for support with financial and administrative tasks, such as paying bills.  He also indicated he has low tolerance for his grandson's crying and needs to leave the room when this occurs.  The Veteran also reported that he invites conflict and confrontation from others on the street during verbal altercations.  The Veteran worries about severely hurting others when he loses his temper.  

The Veteran stated that he has not worked consistently since 1978 and has not been able to work since the last examination due to frequent flashbacks, sleep disruption, and irritability with others.  The examiner noted that VA mental health treatment record reflect the Veteran becomes agitated during group therapy and presents with affect dysregulation and tearfulness.  The examiner determined that the Veteran had a depressed mood; anxiety; suspiciousness; weekly panic attacks; near continuous panic or depression affecting the ability to function independently; chronic sleep impairment; short and long term memory impairment; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control; persistent danger of hurting himself or others; neglect of personal appearance or hygiene; and disorientation to time or place.  

During the mental status examination, the examiner observed that the Veteran was unshaven and has an anxious mood with an expansive affect.  Although the Veteran had good focus, the examiner noted the Veteran became tearful at times and was restless (i.e. shaking his legs).  The examiner indicated the Veteran's speech was pressured, his volume was loud, and he had tangential thought processes but could be redirected.  The Veteran endorsed passive suicidal and homicidal ideations.

The April 2016 examiner opined the Veteran's PTSD symptoms resulted in total occupational and social impairment.  He explained that the Veteran presented with significant impairment to social, occupational, and personal (e.g. hygiene) functioning.  The Veteran also presented with difficulty maintaining any consistent work due to his inability to tolerate social contact as well as his severe anxiety, often relying on his daughter for help with logistical tasks.  The examiner further reasoned that the Veteran presented with serious symptoms including suicidal ideation, restlessness, pressured speech, tangential thought patterns, impulsive rage, dissociative flashbacks, hypervigilance, paranoia of others' intentions, difficulty with avoiding thoughts of his combat experience, survivor's guilt, and difficulty tolerating social contact.  His reliance on cannabis also corroborated his difficulty in managing anxiety symptoms.

The Board finds the Veteran's PTSD most closely approximates the criteria for a 100 percent rating.  Throughout this period, the Veteran has demonstrated symptoms of suicidal and homicidal ideation, being a persistent danger of hurting himself or others, self-isolation, chronic sleep impairment, impaired impulse control, near-continuous depression, difficulty in adapting to stressful circumstances (including a worklike setting), and an inability to establish and maintain effective relationships, difficulty in understanding complex commands, impaired judgment; disturbances of motivation and mood, obsessional rituals which interfere with routine activities, neglect of personal appearance or hygiene, an inability to complete logistical tasks such as paying bills, and disorientation to time or place. The Board also notes that the July 2014 and April 2016 examiners also found that the Veteran's symptoms caused total occupational and social impairment.  

Therefore, from July 11, 2014, the Veteran's PTSD most closely approximates the 100 percent rating.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. TDIU

The issue of entitlement to a TDIU due to service-connected PTSD has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is service-connected for PTSD (now rated 70 percent from March 17, 2011; 100 percent thereafter); tinnitus (rated 10 percent); and hearing loss (rated noncompensable).  The Veteran's combined rating is 70 percent from March 17, 2011; 100 percent thereafter.  The Veteran meets the schedular criteria for a TDIU from March 17, 2011.  

The November 2010 VA examination report contains an examiner's assessment that the Veteran's ability to work has been severely impacted by his irritably, assaultiveness, and desire to isolate that stem from his PTSD.  The 2012 VA examiner opined that the Veteran's PTSD resulted in occupational impairment with reduced reliability and productivity.  This examiner also determined that the level of impairment noted and described during the 2010 VA examination was unchanged.

On the Veteran's VA Form 21-8940 received in August 2014, he reported that he had last worked since 1974.  His prior occupation was that of handyman.  His highest education level was high school.

To the extent that the Veteran meets the 70 percent rating for PTSD, and it is also shown that his service-connected disabilities preclude him from securing or following substantially gainful employment; a TDIU is warranted from March 17, 2011 to July 11, 2014.  This decision is based on the Board's review of the cumulative evidence of record, which also includes the VA examination reports in 2014 and 2016.  The evidence supports the assignment of a TDIU due to the significant occupational impairment that results from the Veteran's PTSD alone.  However, in light of the Board's grant of a 100 percent disability rating for PTSD from July 11, 2014, entitlement to a TDIU is not warranted for this period.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A 70 percent rating prior to July 11, 2014; and a 100 percent thereafter for PTSD is granted.

A TDIU is granted effective March 17, 2011.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


